Echibit 99.2 VALCENT PRODUCTS INC. INFORMATION CIRCULAR (all information as at May 27, 2009) PERSONS MAKING THE SOLICITATION This Information Circular is furnished in connection with the solicitation of proxies being made by the management of Valcent Products Inc. (the “Corporation”) for use at the special meeting (the “Meeting”) of Common Shareholders of the Corporation (the “Common Shareholders”) to be held at the Second Floor Meeting Room 205 - “Les Etoiles”, at the “Hotel Le Soleil” located at 567 Hornby Street, Vancouver, B.C.
